Exhibit 10.2


 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED
EXPORT-IMPORT BANK LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EXPORT-IMPORT BANK LOAN AND
SECURITY AGREEMENT (this "Agreement") is entered into this 19th day of February
2009, by and between SILICON VALLEY BANK ("Bank") and SOCKET MOBILE, INC., a
Delaware corporation ("Borrower"), whose address is 39700 Eureka Drive, Newark,
California 94560.

RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Export-Import Bank Loan and Security Agreement dated as of December 24, 2008 (as
the same has and may continue to be from time to time further amended, modified,
supplemented or restated, the "Exim Loan Agreement").

B. Bank has extended credit to Borrower for the purposes permitted in the Exim
Loan Agreement.

C. Borrower has requested that Bank (i) extend the EXIM Maturity Date, and (ii)
amend certain other provisions of the Exim Loan Agreement.

D. Although Bank is under no obligation to do so, Bank is willing to (i) extend
the EXIM Maturity Date and (ii) amend certain provisions of the Exim Loan
Agreement, all on the terms and conditions set forth in this Agreement, so long
as Borrower complies with the terms, covenants and conditions set forth in this
Agreement in a timely manner.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Agreement,
including its preamble and recitals, shall have the meanings given to them in
the Exim Loan Agreement.

2. Amendments to Exim Loan Agreement.

              2.1 Section 2.1.1 (Revolving Advances). Section 2.1.1(b) of the
Exim Loan Agreement is hereby amended in its entirety and replaced with the
following:

              (b) Maximum Advances. The aggregate outstanding amount of all
Advances, outstanding at any time may not exceed One Million Dollars
($1,000,000). Notwithstanding any other term or provision of this EXIM
Agreement, the aggregate amount of Advances hereunder together with the
aggregate amount of loan advances under the Domestic Loan Agreement shall not at
any event exceed Two Million Five Hundred Thousand Dollars ($2,500,000).

 

1

--------------------------------------------------------------------------------


              2.2 Section 2.4 (Fees). Section 2.4(c) of the Exim Loan Agreement
is hereby amended in its entirety and replaced with the following:

              (c) Collateral Handling Fee. At all times that the Adjusted Quick
Ratio is less than 1.25 to 1.00, Borrower will pay to Bank a collateral handling
fee equal to .70% per month of the Financed Receivable Balance for each Financed
Receivable outstanding based upon a 360 day year (the "Collateral Handling
Fee"). This fee is charged on a daily basis which is equal to the Collateral
Handling Fee divided by 30, multiplied by the number of days each such Financed
Receivable is outstanding, multiplied by the outstanding Financed Receivable
Balance. The Collateral Handling Fee is payable when the Advance made based on
such Financed Receivable is payable in accordance with Section 2.3 hereof. In
computing Collateral Handling Fees under this EXIM Agreement, all Collections
received by Bank shall be deemed applied by Bank on account of Obligations three
(3) Business Days after receipt of the Collections. After an Event of Default,
the Collateral Handling Fee will increase an additional 0.50% effective
immediately upon such Event of Default.
     
              2.2.4 Collateral Handling Fee. At all times that the Adjusted
Quick Ratio is less than 1.25 to 1.00, Borrower will pay to Bank a collateral
handling fee equal to seven tenths of one percent (0.70%) per month of the
Financed Receivable Balance for each Financed Receivable outstanding based upon
a 360 day year (the "Collateral Handling Fee"). This fee is charged on a daily
basis which is equal to the Collateral Handling Fee divided by 30, multiplied by
the number of days each such Financed Receivable is outstanding, multiplied by
the outstanding Financed Receivable Balance. The Collateral Handling Fee is
payable when the Advance made based on such Financed Receivable is payable in
accordance with Section 2.3 hereof. In computing Collateral Handling Fees under
this Agreement, all Collections received by Bank shall be deemed applied by Bank
on account of Obligations three (3) Business Days after receipt of the
Collections. After an Event of Default, the Collateral Handling Fee will
increase an additional 0.50% effective immediately upon such Event of Default.
         

              2.3 Section 13 (Definitions). The following definitions set forth
in Section 13.1 of the Exim Loan Agreement are hereby amended in their entirety
and replaced with the following:

              "EXIM Maturity Date" is March 24, 2010.

              "EXIM Facility Amount" is One Million Two Hundred Fifty Thousand
Dollars ($1,250,000).

3. Limitation of Amendments.

              3.1 The amendments set forth in Section 2, above, are effective
for the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any amendment, waiver or modification
of any other term or condition of any Loan Document, or (b) otherwise prejudice
any right or remedy which Bank may now have or may have in the future under or
in connection with any Loan Document.

              3.2 This Agreement shall be construed in connection with and as
part of the Loan Documents and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Loan Documents, except as
herein amended, are hereby ratified and confirmed and shall remain in full force
and effect.

 

2

--------------------------------------------------------------------------------


4. Representations and Warranties. To induce Bank to enter into this Agreement,
Borrower hereby represents and warrants to Bank as follows:

              4.1 Immediately after giving effect to this Agreement (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

              4.2 Borrower has the power and authority to execute and deliver
this Agreement and to perform its obligations under the Exim Loan Agreement, as
amended by this Agreement;

              4.3 The organizational documents of Borrower delivered to Bank on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

              4.4 The execution and delivery by Borrower of this Agreement and
the performance by Borrower of its obligations under the Exim Loan Agreement, as
amended by this Agreement, have been duly authorized;

              4.5 The execution and delivery by Borrower of this Agreement and
the performance by Borrower of its obligations under the Exim Loan Agreement, as
amended by this Agreement, do not and will not contravene (a) any law or
regulation binding on or affecting Borrower, (b) any contractual restriction
with a Person binding on Borrower, (c) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (d) the organizational documents of Borrower;

              4.6 The execution and delivery by Borrower of this Agreement and
the performance by Borrower of its obligations under the Exim Loan Agreement, as
amended by this Agreement, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

              4.7 This Agreement has been duly executed and delivered by
Borrower and is the binding obligation of Borrower, enforceable against Borrower
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors' rights.

5. Counterparts. This Agreement may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

3

--------------------------------------------------------------------------------


6. Effectiveness. This Agreement shall be deemed effective upon (a) the due
execution and delivery to Bank of this Agreement by each party hereto, (b) the
due execution and delivery to Bank of that certain First Amendment to Second
Amended and Restated Loan and Security Agreement, dated as of the date hereof,
by each party hereto, (c) Borrower's payment of the EXIM Bank amendment and
renewal fee in an amount equal to Three Thousand Dollars ($3,000), and (d)
payment of Bank's legal fees and expenses in connection with the negotiation and
preparation of this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first written above.

BANK

SILICON VALLEY BANK
By: /s/ Aman Johal
Name: Aman Johal
Title: Relationship Manager

BORROWER

SOCKET MOBILE, INC.
By: /s/ David W. Dunlap
Name: David W. Dunlap
Title: CFO

 

4

--------------------------------------------------------------------------------